DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 07/06/2021.  The applicant(s) amended claims 1, 19, and 20 and canceled claim 6.

Response to Arguments
Applicant's arguments with respect to claims 1, 19, and 20 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al. (US 9697836 B1) in view of Koishida (US 20180233140 A1).

  
Regarding claims 1, 19, and 20, Lousky teaches:

the method comprising:
“receiving a sample of the user's speech” (col. 5, lines 41-47; ‘It is possible according to some embodiments of the invention for a voice print to be created using information from one recording of speech by the individual, e.g. one audio file, for example from one past or historic call.’);
“generating a trial voice print (generated voice print) from the sample of the user's speech” (col. 9, lines 21-51; ‘Processor 221 may further be configured to compare the generated voice print to other voice prints previously enrolled and stored, for example, in one or more storage units associated with voice biometric server 22.’);
“obtaining a score relating to the trial voice print” (col. 10, lines 50-54; ‘2.6: A suitability test is performed on the voice print. This test may be conducted according to some embodiments of the invention in a series of operations described with reference to FIG. 3.’; col. 11, lines 63-67 through col. 12, lines 1-5; ‘This authentication may be done in any manner know in the art of voice biometrics and may for example comprise calculating similarity scores between voices based on the voice print and the 3 second segment. An individual may be authenticated if the similarity score is above a predetermined threshold. Authentication attempts may be made on each of M 3 second segments of audio. Based on the authentication attempts a false rejection rate or FRR is determined.’);

Although Lousky teaches requesting the user to provide a second sample of their speech and generating a new trial voice print therefrom (col. 9, lines 56-67; ‘The enrollment of an individual using a voice print may be done actively by asking an individual, e.g. customer, to make a call to a specific number and undergo an active enrollment process, which may for example involve the customer saying a chosen phrase. The customer may be asked to do this several times, which some individuals find onerous or intrusive and do not continue with the enrollment.’), Lousky does not expressly teach:
“and if the score does not meet the predetermined criterion, generating a new trial voice print from a second section of the sample of the user's speech, the second section different to the first section.”
 Koishida teaches:
“and if the score does not meet the predetermined criterion, generating a new trial voice print from a second section of the sample of the user's speech, the second section different to the first section” (par. 0186; ‘Each sub-fragment of speech may be used to train a separate voice model, such that the trained voice model may be used to specifically recognize speech from whichever person was speaking during that subframe. In FIG. 11, sub-fragment 502A is used to train voice model 1 504A, while 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lousky’s enrollment method by incorporating Koishida’s voice model training methods using different sub-fragments in order generate a new trial voice print from a second section of the sample of the user's speech. The combination would provide a method of identifying a speaker change. (Koishida: par. 0029)

Regarding claim 2 (dep. on claim 1), the combination of Lousky in view of Koishida further teaches:
“obtaining a score, indicating a degree of similarity between the trial voice print and other voice prints or speech samples” (L: col. 11, lines 62-67; ‘This authentication may be done in any manner know in the art of voice biometrics and may for example comprise calculating similarity scores between voices based on the voice print and the 3 second segment.’); and
“enrolling the user on the basis of the trial voice print only if the score meets a predetermined criterion” (L: col. 12, lines 32-44; ‘At operation 317 a decision is made as to whether the voiceprint and hence the individual qualifies for IVR authentication, for 

Regarding claim 3 (dep. on claim 2), the combination of Lousky in view of Koishida further teaches:
“obtaining a first score, indicating a degree of similarity between previously stored voice prints or speech samples of other speakers and the trial voice print” (L: col. 12, lines 18-24; ‘At operation 315 the suitability of the voice print to correctly reject the other speakers, known in the art as "imposters" (deliberate fraudsters or others) is tested. Again this may be done in various ways such as the determination of a similarity score. From this a false acceptance rate FAR is determined. The use of so called "imposter tests" is known in the art of voice biometrics’), and
“wherein the method comprises: enrolling the user on the basis of the trial voice print only if the first score is below a first threshold” (L: col. 12, lines 32-44; ‘The results of operations 311 and 315 may be used in various ways to make the decision. In this example, only if the false acceptance rate is below a first threshold and the false rejection rate is below a second threshold is the individual, e.g. customer, reported or tagged as qualified for IVR authentication by voice biometrics at operation 319.’).

Regarding claim 4 (dep. on claim 1), the combination of Lousky in view of Koishida further teaches:
“wherein the first threshold corresponds to a predetermined false acceptance rate” (L: col. 12, lines 32-44; ‘The results of operations 311 and 315 may be used in 

Regarding claim 7 (dep. on claim 1), the combination of Lousky in view of Koishida further teaches:
“obtaining a plurality of scores, each of said scores indicating a respective degree of similarity between a respective previously stored voice print or speech sample of another speaker and the trial voice print” (L: col. 11, lines 62-67; ‘This authentication may be done in any manner know in the art of voice biometrics and may for example comprise calculating similarity scores between voices based on the voice print and the 3 second segment.’);
“determining which of the plurality of scores is a minimum” (L: col. 16, lines 55-64; ‘ FIG. 8 is a flow chart showing a simple example of filtering a customer population according to some embodiments of the invention, in this example the threshold 2 of FIG. 3 operation 317 is 20% and the threshold 1 is 1%. In this example customer B is rejected as having a FRR that is too high and customer A is rejected as having a FA that is too high. These customers are not deemed eligible for voice biometric authentication in self-service channels according to embodiments of the invention. Only one customer C is enrolled in this example.’); and
“taking the minimum of the plurality of scores as the first score” (L: col. 16, lines 55-64; ‘ FIG. 8 is a flow chart showing a simple example of filtering a customer 

Regarding claim 9 (dep. on claim 1), the combination of Lousky in view of Koishida further teaches:
“wherein the first score indicates a degree of similarity between previously stored voice prints or speech samples of a selected cohort of other speakers” (L: col. 12, lines 18-24; ‘At operation 315 the suitability of the voice print to correctly reject the other speakers, known in the art as "imposters" (deliberate fraudsters or others) is tested. Again this may be done in various ways such as the determination of a similarity score. From this a false acceptance rate FAR is determined. The use of so called "imposter tests" is known in the art of voice biometrics’), and
“wherein the method comprises: determining which of a plurality of cohorts of other speakers is closest to the trial voice print, and using said closest cohort as the selected cohort in obtaining the first score” (L: col. 12, lines 18-24; ‘At operation 315 the suitability of the voice print to correctly reject the other speakers, known in the art as "imposters" (deliberate fraudsters or others) is tested. Again this may be done in various ways such as the determination of a similarity score. From this a false acceptance rate 

Regarding claim 10 (dep. on claim 2), the combination of Lousky in view of Koishida further teaches:
“generating the trial voice print from at least one section of the sample of the user's speech, wherein obtaining a score comprises obtaining a second score, indicating a degree of similarity between at least one other section of the sample of the user's speech and the trial voice print” (L: col. 12, lines 32-44; ‘The results of operations 311 and 315 may be used in various ways to make the decision. In this example, only if the false acceptance rate is below a first threshold and the false rejection rate is below a second threshold is the individual, e.g. customer, reported or tagged as qualified for IVR authentication by voice biometrics at operation 319.’), and
“wherein the method comprises: enrolling the user on the basis of the trial voice print only if the second score is above a second threshold” (L: col. 12, lines 32-44; ‘The results of operations 311 and 315 may be used in various ways to make the decision. In this example, only if the false acceptance rate is below a first threshold and the false rejection rate is below a second threshold is the individual, e.g. customer, reported or tagged as qualified for IVR authentication by voice biometrics at operation 319.’).

Regarding claim 11 (dep. on claim 10), the combination of Lousky in view of Koishida further teaches:


Regarding claim 12 (dep. on claim 10), the combination of Lousky in view of Koishida further teaches:
“if the score does not exceed the second threshold, requesting the user to provide a second sample of their speech and generating a new trial voice print therefrom” (L: col. 12, lines 32-44; ‘The results of operations 311 and 315 may be used in various ways to make the decision. In this example, only if the false acceptance rate is below a first threshold and the false rejection rate is below a second threshold is the individual, e.g. customer, reported or tagged as qualified for IVR authentication by voice biometrics at operation 319.’).

Regarding claim 13 (dep. on claim 10), the combination of Lousky in view of Koishida further teaches:
“if the score does not exceed the second threshold, generating a new trial voice print from the received sample of the user's speech” (L: col. 12, lines 32-44; ‘The results of operations 311 and 315 may be used in various ways to make the decision. In this example, only if the false acceptance rate is below a first threshold and the false 

Regarding claim 14 (dep. on claim 1), the combination of Lousky in view of Koishida further teaches:
“receiving the sample of the user's speech” (L: col. 5, lines 41-47; ‘It is possible according to some embodiments of the invention for a voice print to be created using information from one recording of speech by the individual, e.g. one audio file, for example from one past or historic call.’);
“dividing the sample of the user's speech into a plurality of sections” (L: col. 11, lines 63-67 through col. 12, lines 1-5; ‘This authentication may be done in any manner know in the art of voice biometrics and may for example comprise calculating similarity scores between voices based on the voice print and the 3 second segment. An individual may be authenticated if the similarity score is above a predetermined threshold. Authentication attempts may be made on each of M 3 second segments of audio. Based on the authentication attempts a false rejection rate or FRR is determined.’); and
“obtaining the trial voice print based on a subset of the plurality of sections” (col. 9, lines 21-51; ‘Processor 221 may further be configured to compare the generated voice print to other voice prints previously enrolled and stored, for example, in one or more storage units associated with voice biometric server 22.’).

claim 15 (dep. on claim 14), the combination of Lousky in view of Koishida further teaches:
“obtaining a second voice print based on all of said plurality of sections” (L: col. 12, lines 18-24; ‘At operation 315 the suitability of the voice print to correctly reject the other speakers, known in the art as "imposters" (deliberate fraudsters or others) is tested. Again this may be done in various ways such as the determination of a similarity score. From this a false acceptance rate FAR is determined. The use of so called "imposter tests" is known in the art of voice biometrics’);
“for each of the plurality of sections, obtaining a respective score representing a similarity between the respective section and the second voice print” (L: col. 12, lines 18-24; ‘At operation 315 the suitability of the voice print to correctly reject the other speakers, known in the art as "imposters" (deliberate fraudsters or others) is tested. Again this may be done in various ways such as the determination of a similarity score. From this a false acceptance rate FAR is determined. The use of so called "imposter tests" is known in the art of voice biometrics’);
“identifying the one of said sections having the lowest similarity with the second voice print” (L: col. 12, lines 18-24; ‘At operation 315 the suitability of the voice print to correctly reject the other speakers, known in the art as "imposters" (deliberate fraudsters or others) is tested. Again this may be done in various ways such as the determination of a similarity score. From this a false acceptance rate FAR is determined. The use of so called "imposter tests" is known in the art of voice biometrics’); and


Regarding claim 16 (dep. on claim 15), the combination of Lousky in view of Koishida further teaches:
“repeating the steps of obtaining a second voice print” (L: col. 12, lines 18-24; ‘At operation 315 the suitability of the voice print to correctly reject the other speakers, known in the art as "imposters" (deliberate fraudsters or others) is tested. Again this may be done in various ways such as the determination of a similarity score. From this a false acceptance rate FAR is determined. The use of so called "imposter tests" is known in the art of voice biometrics’);
“obtaining a respective score representing a similarity between the respective section and the second voice print” (L: col. 11, lines 62-67; ‘This authentication may be done in any manner know in the art of voice biometrics and may for example comprise calculating similarity scores between voices based on the voice print and the 3 second segment.’); and
“identifying the one of said sections having the lowest similarity with the second voice print, before obtaining the trial voice print” (L: col. 12, lines 32-44; ‘At operation 

Regarding claim 17 (dep. on claim 14), the combination of Lousky in view of Koishida further teaches:
“obtaining a plurality of second voice prints, each second voice print being based on the plurality of sections excluding a respective one of said sections” (L: col. 12, lines 32-44; ‘At operation 317 a decision is made as to whether the voiceprint and hence the individual qualifies for IVR authentication, for example authentication in an IVR system by voice biometrics. The results of operations 311 and 315 may be used in various ways to make the decision.’);
“for each of the plurality of sections, obtaining a respective score representing a similarity between the respective section and the respective second voice print based on the plurality of sections excluding that respective one of said sections” (L: col. 12, lines 32-44; ‘At operation 317 a decision is made as to whether the voiceprint and hence the individual qualifies for IVR authentication, for example authentication in an IVR system by voice biometrics. The results of operations 311 and 315 may be used in various ways to make the decision.’);
“identifying the one of said sections having the lowest similarity with the respective second voice print” (L: col. 12, lines 32-44; ‘At operation 317 a decision is made as to whether the voiceprint and hence the individual qualifies for IVR 
“using the second voice print based on the plurality of sections excluding the identified one of said sections as the trial voice print” (L: col. 12, lines 32-44; ‘At operation 317 a decision is made as to whether the voiceprint and hence the individual qualifies for IVR authentication, for example authentication in an IVR system by voice biometrics. The results of operations 311 and 315 may be used in various ways to make the decision.’).

Regarding claim 18 (dep. on claim 1), the combination of Lousky in view of Koishida further teaches:
“wherein a score representing a similarity between speech and a voice print is obtained by: training an utterance voice print from the speech; and comparing the utterance voice print against said voice print” (L: col. 15, lines 24-42; ‘Evaluation Execution Enrollment: Following the system calibration, voiceprints were trained for the speakers in the audio repository, for example by extracting unique features from their voiceprints.’).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lousky in view of Koishida, further in view of Huang et al. (US 20180293988 A1).

Regarding claim 8 (dep. on claim 1), Lousky further teaches:

However, Lousky and Koishida do not expressly teach:
“determining a mean of the plurality of scores”; and
“taking the mean of the plurality of scores as the first score.”
In a similar field of endeavor (speaker verification), Huang teaches:
“determining a mean of the plurality of scores” and “taking the mean of the plurality of scores as the first score” (par. 0090; ‘From these figures, by placing fit curves onto the distributions (dashed line to show imposter, solid line to show target), it is can be seen that each speaker score distribution can be characterized with a few parameters of the fit curve, and specifically the mean and standard deviation of the curve, by one example’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the similarity scores taught by Lousky in view of Koishida by incorporating the score distribution taught by Huang in order to compute highly accurate FAs and FRs as confidence values. (Huang: par. 0028)

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658